March 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      WLLIAM A. BALDWIN, Appellant

NO. 14-14-00975-CV                          V.

                       LPP MORTGAGE, LTD, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 30, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Wlliam A. Baldwin.


      We further order this decision certified below for observance.